 In the Matterof TAE SCHAIBLE COMPANY and UNITED STEELWORKERSOF AMERICA,C. I. 0.Case No. 9-R-2063.-Decided July 15, 1946Mr. J. Mack Swigeet,of Cincinnati, Ohio, for the Company.Messrs.Glenn R. HessandJ.L. Davis,ofCincinnati,Ohio, forthe CIO.Me. Phil J. Kennedy,of Cincinnati, Ohio, for theIndependent.Mr. BernardDwnau,of counsel to the Board.DECISIONANDDIRECTIONSTATEMENT OF THE CASEUpon a second amended petition duly filed by UnitedSteelworkersof America, C. I. 0., herein called the CIO,alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of The Schaible Company, Cincinnati, Ohio, herein called theCompany, the National Labor Relations Board, on May 8, 1946, con-ducted a prehearing election pursuant to Article III, Section 3, asamended, of the Board'sRules and Regulations,among employees ofthe Company in the alleged appropriate unit to determine whetherthey desired to be represented by the CIO, or by the Independent Unionof Schaible Employees, herein called the Independent, or by neither,for the purposes of collective bargaining.At the close of the election a Tally of Ballots was furnished theparties.The Tally shows that of an approximate number of eligiblevoters of 309, 2 cast void ballots, 112 voted for the CIO, 120 for theIndependent, 4 voted against representation by either of the labororganizations,and 48 ballots were challenged.Thereafter, pursuant to Article III, Section 10, as amended, of theRules and Regulations, the Board provided for an appropriate hear-ing upon due notice before Thomas E. Shroyer, Trial Examiner.Thehearing was held at Cincinnati, Ohio, on May 28, 1946.The Com-pany, the CIO, and the Independent appeared and participated.Allparties were afforded full opportunity to be heard, to examine and69 N. L.R. B., No. 65.527 528DECISIONS OF NATIONALLABOR RELATIONS BOARDcross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties wereafforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF TIIE COMPANYThe Schaible Company, an Ohio corporation, has its principal officeand place of business in Cincinnati Ohio, where it is engaged in themanufacture of plumbing supplies.During the year preceding thehearing, the Company purchased raw materials, valued in excess of$2,000,000, of which about 80 percent was shipped to its plant frompoints outside the State of Ohio.During the same period of time, theCompany produced finished products, valued in excess of $3,000,000,of which about 80 percent was shipped from its plant to points outsidethe State.We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act.II. THE ORGANIZATIONS INVOLVEDUnited Steelworkers of Americais a labor organization,affiliatedwith the Congress of Industrial Organizations,admitting to member-ship employees of the Company.Independent Union of Schaible Employees is a labor organizationadmitting to membershipemployees of the Company.III.THEQUESTION CONCERNINGREPRESENTATIONThe Company has refused to grant recognition to the CIO or theIndependent as the exclusive bargaining representative of the Com-pany's employees until one or the other has been certified by the Boardin an appropriate unit.We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the. Act.IV. THE APPROPRIATE UNITThe parties agree that a unit consisting of all the production andmaintenance employees of the Company, but excluding guards, cler-ical and salaried employees, foremen and assistant foremen, and allsupervisory personnel, is appropriate.They disagree concerning theinclusion in the unit of timekeepers, inspectors, and cafeteria workers, THE SCHAIBLE COMPANY529all of whom were challenged at the election. In addition, there is dis-agreement concerning the supervisory status of the following namedemployees, all of whom the CIO challenged at the election : ThomasDillinger, John Schaffer, Love, Walton Berkley, Steve Reynolds.Atthe election the Board's agent challenged William Gilmartin, R. B.Clark, and Clinton Roberts to determine whether they were includedwithin a unit represented by the Metal Polishers, Buffers, Platersand Helpers International Union, Local #68, AFL, which has a cur-rently effective agreement with the Company.Timekeepers:The Company employs seven timekeepers, of whomsix voted in the election and were challenged, who maintain records inwhich are reported time data relating to the beginning, interruption,and conclusion of particular operations from which the wages of theemployees are subsequently computed.The timekeepers work at adesk within the department to which they are assigned. Their recordsare open to inspection by any interested party.They are listed onthe factory pay roll, and are under the supervision of a Chief Time-keeper.The CIO and the Company would exclude the timekeepers,and the Independent would include them. In accordance with ourusual practice, we shall exclude the timekeepers from a unit composedof production and maintenance employees.'Inspectors:The Company employs 27 inspectors, of whom 25 votedin the election and were challenged, who work 8 hours per day at anhourly rate and who are listed on an inspectors' pay roll separate fromthe production and maintenance employees.They are responsible tosupervisors who are in turn responsible to a Chief Inspector.With theexception of one receiving inspector who spot-checks materials re-ceived at the plant from outside sources, the common characteristicof their functions is the inspection of materials in the process of man-ufacture for the purpose of detecting flaws.Defects are primarilycaused by faulty machines rather than negligent workmanship. Theinspectors report defects to the foremen or to the set-up men who thenmake the necessary adjustments.Rejections of work affect the amountof pay of employees, and inspectors' reports are in some measure anindex to the efficiency of employees.The CIO and the Independentwould include these employees; but the Company would exclude them.The Company contends that the work of these inspectors in overseeingthe production process is managerial in nature, and that their inclu-sion in the production and maintenance unit would result in a dividedloyalty on their part inconsistent with a disinterested discharge ofduties.The work of the inspectors is an integral part of the produc-tion process ; their working conditions are essentially similar to thoseSeeMatter of Dougla8 Aircraft Company,Inc.,60 N.L. R. B. 876.701592-47-vol. 69-35 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the production and maintenance employees, and the risk of theirimproper discharge of duty affords no basis for excluding then" fromthe unit.We shall include them in the unit.]Cafe,teriaEml)loyec8.The Con"pany employs one chief and fourcook's helpers who work exclusively in the cafeteria preparing andserving food to the production and maintenance employees. They arehourly paid and rated, and they work raider the supervision of thepersonnel manager.They are classified in the same manner as pro-duction and maintenance employees, and personnel policy pertainingto them is apparently the same as that applied to the production andmaintenance employees.The CIO and the Company would excludethem from the unit.The Independent would include theist.Luis-much as their work is essentially different from that of the productionand maintenance employees, and since there is a disagreement concern-ing their inclusion, we shall exclude them from the unit.'Gilmartin, Clark, Robei°t.,; 'The Company employs these individ-uals as truckers to haul materials from the plating, buffing, and polish-ing departments to a stockroom located in another section of the plant.They are rarely used for work in other departments. Ill accordancewith a current contract between the Company and the Metal Polishers,Buffers, Platers and Helpers International Union, Local #68, AFL,executed November 13, 1945, the Company recognized that Union asthe exclusive bargaining representative of "all employees of thePolishing, Buffing and Plating Departments."The contract wasnegotiated at about the time the Company resumed operations of thesedepartments after their curtailment during the war and prior to thetime the truckers were hired. A representative of the Polishers' Uniontestified that the contract was intended to cover polishers, buffers,platers and plater helpers only, and that the union does not bargain onbehalf of the truckers here involved. Ile further testified that unlesstactically expedient during the initial period of organization theunion chooses not to bargain for employees other than those tradi-tionally included within the polishers' craft.The truckers are prob-ably ineligible for uieuibership in the Polishers' Union.We find thatthe truckers are not covered by the contract with the Polishers' Union,and we shall include them in the tnlit as production and maintenanceemployees.Seematterof Chrgsler-Corporation,44 N. L.K. B. 881, 856.See Hatter of General Cigar Co., Inc.,64 N. L. R.B. 300:Matte, of Chrysler Corpora-tion. A irtempDivi.sion.Indianapoli0 Plant,61 N. L.It. B. 953.SeeMatter of Dag and Night Mann factaring Conapanlt,65 N. L. It. B.916 ;Hatter ofRockford Jlachine Tool Company,64 N. L.It. B. 1400;Matter of Mark,Judson.VoehringerCompany of North Carolina,Inc.,63 N. L. It.B. 96;Matter of Iona Packing Company, 53N. L. R. B. 446.The rliseu."iou herein applies enlually'to the plating inspector who is incltuled in theunit. THE SCHAIBLE COMPANY531Dzlhingei,:Tins employee is a tool and gauge checker who examinestools fabricated by the tool makers for accuracy prior to placing themin the tool crib. In the absence of the nlachine or tool room super-intendent, he acts as lead mi,n in the department.This occurs on.infrequent occasions, and does not involve the exercise of supervisoryfunctions.We shall include 111111 ill the unit.Schafjer^ and Lo,,,,.Schaffer and Love are respectively set-up menin the screw nlachine and iilaclline ,]top departments.They set upthe machinery for new jobs which are then turned over to the operators.They sometimes instruct newly hired employees.They haveno authority to change operators from one machine to another with-out assent of the foreman.They perform no supervisory duties.Weshall include them in the unit as production and maintenanceemployees.Berkley:This employee is the lead man of two other employees, allof whom work in the toolroolu assembling and repairing plating racks.He exercises no supervisory authority.We shall include him in theunit as a production and Maintenance employee.Reynolds:This individual is listed with the general plant em-ployees, and is designated chief trucker.He is the lead man of twoother truckers, all of whom haul materials from one department toanother.He is an hourly rated employee, and his pay is substantiallythe sane as that of the other two truckers.He has no supervisoryfunctions.We shall include hint in the unit as a production andmaintenance employee.We find that all production and maintenance employees of the Com-pany including inspectors, and tool and gauge checker, but excludingtimekeepers, guards. cafeteriaworkers, clerical and salaried em-ployees, foreulen, assistant foremen, and all other supervisory enl-ployees with authority to hire. promote, discharge, discipline, or other-wise effect changes in the status of employees, or effectively recommendsuch action, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V. TAE DETERMINATION OF REPRESENTATIVESWe find that the timekeepers and the cafeteria employees wereineligible to vote in the election, and, accordingly. their ballots willnot be counted.We find that the 2:i inspectors and the named em-ployees discussed in Section 1V `' were eligible to vote in the election,and, accordingly, we shall direct that their ballots shall be opened andcounted, and that a supplemental Tally of Ballots shall be preparedas set forth in the Direction.aGilmartin.and Dillinaer. 532DECISIONSOF NATIONALLABOR RELATIONS BOARDThe CIO challenged the eligibility to vote in the election of oneWalter Ruehlmann on the ground that he had been discharged and wasnot an employee of the Company at the time of the election. Upon hisreturn from military service, this employee was placed in the foundryto learn the molding trade.Because of his height he was inadaptableto the work, and he was transferred to another department. Prior tothe election he was injured during the course of his employment, andhe was absent from work for several weeks.He was not working atthe time the election was held, but he was retained on the companypay roll throughout this period.At the time of the hearing he had re-turned towork.The CIO sought to elicit an admission from the plantmanagerto the effect that the latter or another company representativehad stated at a conference between the Company and the CIO that thisemployee had been discharged, but the plant manager denied that anysuch statement had been made.We find.that this individual waseligible to vote in the election.DIRECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Sections 9 and 10, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that,as part of the investigation to ascertain representa-tives for the purposes of collectivebargainingwith The SchaibleCompany, Cincinnati, Ohio, the Regional Director for the Ninth Re-gion shall, pursuant to said Rules and Regulations, within ten (10)days from the date of this Direction, open and count the challengedballots of the 25 inspectors and of the following named employees : Gil-martin, Clark, Roberts, Dillinger, Schaffer, Love, Berkley, Reynolds,and Ruehlmann.He shall thereupon prepare and cause to be servedupon the parties a Supplemental Tally of Ballots including thereinthe court of the afore-mentioned challenged ballots.He shall furtherforward forthwith to the Board in Washington, D. C., the Supple-mental Tally of Ballots which, together with the record previouslymade, shall constitute the record in the case, and the Board shall there-upon decide the matter forthwith upon the record, or shall make suchother disposition of the case as may be appropriate.